Morrison, C. J.:
On the second day of November, 1881, the petitioner, Edward Bulger was convicted in the Superior Court of the city and county of San Francisco of the crime of “ Battery,” was sentenced by the Court to three years imprisonment in the House of Correction, and now, after having been confined there for six months, applies to be discharged from further punishment under the judgment of the Superior Court. Section 243 of the Penal Code provides that “ battery is *439punishable by fine not exceeding one thousand dollars, or by imprisonment in the county jail not exceeding six months, or by both.” The petitioner has been imprisoned for the term of six months and should be discharged.
It is so ordered.